DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 2-23-21 has been entered.  Claims 4-6, 8-10 and 24-25 have been amended.  Claims 1-18 and 21-32 are pending.  
Claims 1-11 and 21-25 and species i) DAI and RIPK3, ii) negative sense, iii) influenza virus, iv) SEQ ID No. 4, v) SEQ ID No. 5 and vi) SEQ ID No. 6 are under consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham et al., 2013 (Journal of Virology, Vol. 87, No. 6, p. 3076-3086).
Claims 21-22 are directed to an RNA virus vector comprising an RNA virus comprising a gene encoding the human DNA-dependent activator of interferon-regulatory factor (DAI) protein.  Claim 22 specifies the RNA virus is a negative sense RNA virus, positive sense RNA 
Pham teaches preparation of plasmid expressing 5’ hemagglutinin-tagged human DAI (1-429 amino acids) or an amino-terminal truncated version (1-80) of DAI (e.g. p. 3077, left column, 3rd paragraph, under “Plasmids”).  Pham also teaches preparation of retroviral vector MIN-DAI expressing either wild type DAI protein or mutant DAI protein (e.g. p. 3077, left column, last paragraph).  Retroviral vectors expressing wild-type or mutant DAI were constructed, and HepG2 cells were transduced by these retroviral vectors to produce HepG2 cells expressing these DAI proteins.  These cells were infected with HSV-1 and production of beta-galactosidase under the control of ICP4 promoter was measured (e.g. Fig. 2A, p. 3079, bridging left and right columns).  Expression of wild-type and E2 mutant DAI efficiently repressed the beta-galactosidase production, whereas E4/5 and Zalpha+Zbeta mutants almost completely lost the repressive activity.  Wild-type DAI significantly reduced virus titer when compared to mutant DAI (e.g. p. 3079, right column).  It is apparent that the wild-type DAI used by Pham is a human DAI.  Thus, claims 21-22 are anticipated by Pham.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al., 2013 (Journal of Virology, Vol. 87, No. 6, p. 3076-3086) in view of Elias, Jack, 2011 (US 20110245323 A1).
Claims 21 and 23 are directed to an RNA virus vector comprising an RNA virus comprising a gene encoding the human DNA-dependent activator of interferon-regulatory factor (DAI) protein.  Claim 23 specifies the negative RNA virus is an attenuated Rabies virus, influenza virus, Vesicular Stomatitis virus, Respiratory Syncytial virus, Sendai virus, Measles virus, New Castle Disease virus, or Simian virus 5 (SV5), or the retrovirus is an attenuated lentivirus.
Pham teaches preparation of plasmid expressing 5’ hemagglutinin-tagged human DAI (1-429 amino acids) or an amino-terminal truncated version (1-80) of DAI (e.g. p. 3077, left column, 3rd paragraph, under “Plasmids”).  Pham also teaches preparation of retroviral vector MIN-DAI expressing either wild type DAI protein or mutant DAI protein (e.g. p. 3077, left column, last paragraph).  Retroviral vectors expressing wild-type or mutant DAI were constructed, and HepG2 cells were transduced by these retroviral vectors to produce HepG2 cells expressing these DAI proteins.  These cells were infected with HSV-1 and production of beta-galactosidase under the control of ICP4 promoter was measured (e.g. Fig. 2A, p. 3079, bridging left and right columns).  Expression of wild-type and E2 mutant DAI efficiently repressed the beta-galactosidase production, whereas E4/5 and Zalpha+Zbeta mutants almost completely lost the repressive activity.  Wild-type DAI significantly reduced virus titer when compared to mutant DAI (e.g. p. 3079, right column).  It is apparent that the wild-type DAI used by Pham is a human DAI.
Pham does not specifically teach the use of attenuated lentivirus vector.
Elias teaches TLR-independent mechanisms, such as RIG-1, play a role in the recognition of viral RNA and DNA.  The RIG-1 and Mda-5 bind distinct viral dsRNAs to activate NF-kappa B and IRFs mediated by the adaptor molecule MAV (mitochondrial antiviral signaling).  An antiviral response may also be induced by cytoplasmic dsDNA, which can be recognized by DNA-dependent activator of IFN-regulatory factors (DAI) in the host cell cytoplasm (e.g. [0098]).  Engineered viral vector can be used to deliver isolated TLR agonist and/or RLH agonist nucleic acid and the vectors can introduce nucleic acids into cycling and quiescent cells.  The viral vectors have been modified to reduce cytotoxicity and to improve genetic stability, for example Herpes simplex virus type 1, adenoviral vector and attenuated lentiviral vector (e.g. [0158]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an attenuated lentivirus vector to express 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare a retroviral vector expressing human DAI protein and transduce a host cell with said retroviral vector to test the repression of HSV virus in said host cell as taught by Pham with reasonable expectation of success.

Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al., 2013 (Journal of Virology, Vol. 87, No. 6, p. 3076-3086) in view of Yang et al., 2015 (GenEmbl Accession No. KJ899663, computer printout, pages 1-4).
Claims 21 and 24 are directed to an RNA virus vector comprising an RNA virus comprising a gene encoding the human DNA-dependent activator of interferon-regulatory factor (DAI) protein.  Claim 24 specifies the gene encoding the human DAI protein comprises a nucleic acid sequence encoding the amino acid sequence of SEQ ID No. 13.
human DAI (1-429 amino acids) or an amino-terminal truncated version (1-80) of DAI (e.g. p. 3077, left column, 3rd paragraph, under “Plasmids”).  Pham also teaches preparation of retroviral vector MIN-DAI expressing either wild type DAI protein or mutant DAI protein (e.g. p. 3077, left column, last paragraph).  Retroviral vectors expressing wild-type or mutant DAI were constructed, and HepG2 cells were transduced by these retroviral vectors to produce HepG2 cells expressing these DAI proteins.  These cells were infected with HSV-1 and production of beta-galactosidase under the control of ICP4 promoter was measured (e.g. Fig. 2A, p. 3079, bridging left and right columns).  Expression of wild-type and E2 mutant DAI efficiently repressed the beta-galactosidase production, whereas E4/5 and Zalpha+Zbeta mutants almost completely lost the repressive activity.  Wild-type DAI significantly reduced virus titer when compared to mutant DAI (e.g. p. 3079, right column).  It is apparent that the wild-type DAI used by Pham is a human DAI.
Pham does not specifically teach the nucleotide sequence encoding the amino acid sequence of SEQ ID No. 13.
Yang discloses a human ZBP1 gene, which is GenEmbl Accession No. KJ899663, comprising a nucleotide sequence (nt 69-1355) encoding an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID No. 13.  ZBP1 is also known as DAI.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the nucleic acid sequence encoding the amino acid sequence of SEQ ID No. 13 (human DAI protein) because Yang teaches a human ZBP1 gene, which is GenEmbl Accession No. KJ899663, comprising a nucleotide sequence (nt 69-1355) encoding an amino acid sequence that is 100% identical to the amino acid sequence of 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare a retroviral vector expressing human DAI protein and transduce a host cell with said retroviral vector to test the repression of HSV virus in said host cell as taught by Pham with reasonable expectation of success.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al., 2013 (Journal of Virology, Vol. 87, No. 6, p. 3076-3086) in view of Elias, Jack, 2011 (US 20110245323 A1) as applied to claims 21 and 23 above, and further in view of Green et al., June 9, 2016 (US 20160160189 A1).
Claims 1-3 and 5-6 are directed to an RNA virus vector comprising an RNA virus comprising a gene encoding the human DAI protein and a gene encoding the human receptor-interacting serine/threonine-protein kinase 3 (RIPK3) protein.  Claim 2 specifies the RNA virus is a negative sense RNA virus (elected species), or a retrovirus.  Claim 3 specifies the negative sense RNA virus is an attenuated Rabies virus, influenza virus, Vesicular Stomatitis virus, Respiratory Syncytial virus, Sendai virus, Measles virus, New Castle Disease virus, or Simian virus 5 (SV5), or the retrovirus is an attenuated lentivirus.  Claim 5 specifies the gene encoding the human DAI protein or the human RIPK3 protein is RNA.  Claim 6 specifies the gene encoding the human DAI protein or the human RIPK3 protein is a negative sense RNA.
Pham teaches preparation of plasmid expressing 5’ hemagglutinin-tagged human DAI (1-429 amino acids) or an amino-terminal truncated version (1-80) of DAI (e.g. p. 3077, left rd paragraph, under “Plasmids”).  Pham also teaches preparation of retroviral vector MIN-DAI expressing either wild type DAI protein or mutant DAI protein (e.g. p. 3077, left column, last paragraph).  Retroviral vectors expressing wild-type or mutant DAI were constructed, and HepG2 cells were transduced by these retroviral vectors to produce HepG2 cells expressing these DAI proteins.  These cells were infected with HSV-1 and production of beta-galactosidase under the control of ICP4 promoter was measured (e.g. Fig. 2A, p. 3079, bridging left and right columns).  Expression of wild-type and E2 mutant DAI efficiently repressed the beta-galactosidase production, whereas E4/5 and Zalpha+Zbeta mutants almost completely lost the repressive activity.  Wild-type DAI significantly reduced virus titer when compared to mutant DAI (e.g. p. 3079, right column).  It is apparent that the wild-type DAI used by Pham is a human DAI.
Elias teaches TLR-independent mechanisms, such as RIG-1, play a role in the recognition of viral RNA and DNA.  The RIG-1 and Mda-5 bind distinct viral dsRNAs to activate NF-kappa B and IRFs mediated by the adaptor molecule MAV (mitochondrial antiviral signaling).  An antiviral response may also be induced by cytoplasmic dsDNA, which can be recognized by DNA-dependent activator of IFN-regulatory factors (DAI) in the host cell cytoplasm (e.g. [0098]).  Engineered viral vector can be used to deliver isolated TLR agonist and/or RLH agonist nucleic acid and the vectors can introduce nucleic acids into cycling and quiescent cells.  The viral vectors have been modified to reduce cytotoxicity and to improve genetic stability, for example Herpes simplex virus type 1, adenoviral vector and attenuated lentiviral vector (e.g. [0158]).
Pham and Elias do not specifically teach the RNA virus also comprises a gene encoding the human RIPK3 protein.
K51A.  Cells transduced with these vectors produce FLAG-DD-RIPK3, GFP and puromycin resistance marker as separate proteins from a single mRNA (e.g. [0279]).  
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an RNA virus comprising a gene encoding the human DAI protein and a gene encoding the human RIPK3 protein because Pham teaches using retroviral vector to express wild-type human DAI protein and Elias teaches using attenuated lentiviral vector to express TLR agonist and/or RLH agonist nucleic acid, which is similar to DAI protein that recognize viral dsDNA, to recognize viral DNA or RNA, and Green teaches preparation of a lentiviral vector expressing full-length murine RIPK3 under the control of MND promoter and necroptosis is triggered by receptor interacting protein kinase 1 (RIPK1) and RIPK3, and necroptosis can also be triggered by TNF2, interferon or TLR signaling, as well as by viral infection via the DNA sensor DAI.  The teachings of Pham and Elias make it obvious for one of ordinary skill in the art to prepare an attenuated lentiviral vector expressing a human 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare a retroviral vector expressing human DAI protein and transduce a host cell with said retroviral vector to test the repression of HSV virus in said host cell as taught by Pham or to induce necroptosis in target cells as taught by Green with reasonable expectation of success.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al., 2013 (Journal of Virology, Vol. 87, No. 6, p. 3076-3086) in view of Elias, Jack, 2011 (US 20110245323 A1) and Green et al., June 9, 2016 (US 20160160189 A1) as applied to claims 1-3 and 5-6 above, and further in view of Yang et al., 2005 (GenEmbl Accession No. AY453693, computer printout, pages 9-11).
Claims 1 and 7 are directed to an RNA virus vector comprising an RNA virus comprising a gene encoding the human DAI protein and a gene encoding the human receptor-interacting serine/threonine-protein kinase 3 (RIPK3) protein.  Claim 7 specifies the gene encoding the human RIPK3 protein comprises the nucleic acid sequence of SEQ ID No. 5 (elected species) or the complement of SEQ ID No. 5.
human DAI (1-429 amino acids) or an amino-terminal truncated version (1-80) of DAI (e.g. p. 3077, left column, 3rd paragraph, under “Plasmids”).  Pham also teaches preparation of retroviral vector MIN-DAI expressing either wild type DAI protein or mutant DAI protein (e.g. p. 3077, left column, last paragraph).  Retroviral vectors expressing wild-type or mutant DAI were constructed, and HepG2 cells were transduced by these retroviral vectors to produce HepG2 cells expressing these DAI proteins.  These cells were infected with HSV-1 and production of beta-galactosidase under the control of ICP4 promoter was measured (e.g. Fig. 2A, p. 3079, bridging left and right columns).  Expression of wild-type and E2 mutant DAI efficiently repressed the beta-galactosidase production, whereas E4/5 and Zalpha+Zbeta mutants almost completely lost the repressive activity.  Wild-type DAI significantly reduced virus titer when compared to mutant DAI (e.g. p. 3079, right column).  It is apparent that the wild-type DAI used by Pham is a human DAI.
Elias teaches TLR-independent mechanisms, such as RIG-1, play a role in the recognition of viral RNA and DNA.  The RIG-1 and Mda-5 bind distinct viral dsRNAs to activate NF-kappa B and IRFs mediated by the adaptor molecule MAV (mitochondrial antiviral signaling).  An antiviral response may also be induced by cytoplasmic dsDNA, which can be recognized by DNA-dependent activator of IFN-regulatory factors (DAI) in the host cell cytoplasm (e.g. [0098]).  Engineered viral vector can be used to deliver isolated TLR agonist and/or RLH agonist nucleic acid and the vectors can introduce nucleic acids into cycling and quiescent cells.  The viral vectors have been modified to reduce cytotoxicity and to improve genetic stability, for example Herpes simplex virus type 1, adenoviral vector and attenuated lentiviral vector (e.g. [0158]).
K51A.  Cells transduced with these vectors produce FLAG-DD-RIPK3, GFP and puromycin resistance marker as separate proteins from a single mRNA (e.g. [0279]).  
Pham, Elias and Green do not specifically teach the nucleic acid sequence of SEQ ID No. 5.
Yang teaches human receptor interacting protein 3 (RIPK3) mRNA coding sequence, GenEmbl Accession No. AY453693, which is 100% identical to the sequence of SEQ ID No. 5 from base 1 to base 1557.  The “T” in DNA sequence is equivalent to “U” in RNA sequence.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the nucleic acid sequence of SEQ ID No. 5 encoding human RIPK3 protein because Yang teaches human receptor interacting protein 3 (RIPK3) mRNA coding sequence, GenEmbl Accession No. AY453693, which is 100% identical to the sequence of SEQ ID No. 5.  It would be obvious for one of ordinary skill in the art to use 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare a retroviral vector expressing human DAI protein and transduce a host cell with said retroviral vector to test the repression of HSV virus in said host cell as taught by Pham or to induce necroptosis in target cells as taught by Green with reasonable expectation of success.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al., 2013 (Journal of Virology, Vol. 87, No. 6, p. 3076-3086) in view of Elias, Jack, 2011 (US 20110245323 A1) and Green et al., June 9, 2016 (US 20160160189 A1) as applied to claims 1-3 and 5-6 above, and further in view of Yang et al., 2015 (GenEmbl Accession No. KJ899663, computer printout, pages 1-4) or Green et al., 2014 (GeneSeq Accession No. BBP87827, computer printout, pages 1-3).
Claims 1 and 4 are directed to an RNA virus vector comprising an RNA virus comprising a gene encoding the human DAI protein and a gene encoding the human receptor-interacting serine/threonine-protein kinase 3 (RIPK3) protein.  Claim 4 specifies the gene encoding the human DAI protein comprises a nucleic acid sequence encoding the amino acid sequence of SEQ ID No. 13, or the gene encoding the human RIPK3 protein comprises a nucleic acid sequence encoding the amino acid sequence of SEQ ID No. 14. 
Pham teaches preparation of plasmid expressing 5’ hemagglutinin-tagged human DAI (1-429 amino acids) or an amino-terminal truncated version (1-80) of DAI (e.g. p. 3077, left column, 3rd paragraph, under “Plasmids”).  Pham also teaches preparation of retroviral vector MIN-DAI expressing either wild type DAI protein or mutant DAI protein (e.g. p. 3077, left column, last paragraph).  Retroviral vectors expressing wild-type or mutant DAI were constructed, and HepG2 cells were transduced by these retroviral vectors to produce HepG2 cells expressing these DAI proteins.  These cells were infected with HSV-1 and production of beta-galactosidase under the control of ICP4 promoter was measured (e.g. Fig. 2A, p. 3079, bridging left and right columns).  Expression of wild-type and E2 mutant DAI efficiently repressed the beta-galactosidase production, whereas E4/5 and Zalpha+Zbeta mutants almost completely lost the repressive activity.  Wild-type DAI significantly reduced virus titer when compared to mutant DAI (e.g. p. 3079, right column).  It is apparent that the wild-type DAI used by Pham is a human DAI.
Elias teaches TLR-independent mechanisms, such as RIG-1, play a role in the recognition of viral RNA and DNA.  The RIG-1 and Mda-5 bind distinct viral dsRNAs to activate NF-kappa B and IRFs mediated by the adaptor molecule MAV (mitochondrial antiviral signaling).  An antiviral response may also be induced by cytoplasmic dsDNA, which can be recognized by DNA-dependent activator of IFN-regulatory factors (DAI) in the host cell cytoplasm (e.g. [0098]).  Engineered viral vector can be used to deliver isolated TLR agonist and/or RLH agonist nucleic acid and the vectors can introduce nucleic acids into cycling and quiescent cells.  The viral vectors have been modified to reduce cytotoxicity and to improve genetic stability, for example Herpes simplex virus type 1, adenoviral vector and attenuated lentiviral vector (e.g. [0158]).
Green teaches methods and compositions for inducing necroptosis in target cells, and for the controlled expression of full length RDPK3 and/or full length RIPK3/RIPK1 heterodimers in target cells both in vitro and in vivo therapeutic and research applications (e.g. Abstract).  K51A.  Cells transduced with these vectors produce FLAG-DD-RIPK3, GFP and puromycin resistance marker as separate proteins from a single mRNA (e.g. [0279]).  
Pham, Elias and Green do not specifically teach the nucleic acid sequence encoding the amino acid sequence of SEQ ID No. 13, or the nucleic acid sequence encoding the amino acid sequence of SEQ ID No. 14. 
Yang discloses a human ZBP1 gene, which is GenEmbl Accession No. KJ899663, comprising a nucleotide sequence (nt 69-1355) encoding an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID No. 13.  ZBP1 is also known as DAI.
Green (2014) teaches nucleotide sequence of human receptor interacting protein kinase 3 (RIPK3) gene, Geneseq Accession No. BBP87827, which encodes an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID No. 14.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the nucleic acid sequence encoding the amino acid sequence of SEQ ID No. 13 (human DAI protein) because Yang teaches a human ZBP1 gene, which is GenEmbl Accession No. KJ899663, comprising a nucleotide sequence (nt 69-1355) encoding an amino acid sequence that is 100% identical to the amino acid sequence of 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare a retroviral vector expressing human DAI protein and transduce a host cell with said retroviral vector to test the repression of HSV virus in said host cell as taught by Pham or to induce necroptosis in target cells as taught by Green with reasonable expectation of success.

It is noted that reference Petrovsky is no longer used as a reference for art rejection.  The arguments in the remarks filed on 2-23-21 regarding reference Petrovsky render moot.  The claims are rejected in view of the newly cited references set forth above.

Conclusion
Claims 1-7 and 21-24 are rejected.  Claims 8-11 and 25 with elected species SEQ ID No. 4 are in condition for allowance.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632